Citation Nr: 9926193	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from January 1946 to January 1948.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Montgomery, Alabama.  The 
appellant perfected a timely appeal to that decision.


REMAND

At the time of the veteran's death in November 1994, service 
connection was in effect for several disorders, including 
moderately advanced, chronic pulmonary tuberculosis (PTB).  
When the veteran was examined by the VA in September 1993, 
the examiner concluded that the veteran had active pulmonary 
tuberculosis under therapy.  By a rating dated in November 
1993, the RO increased the disability rating for moderately 
advanced, chronic pulmonary tuberculosis from noncompensable 
to 100 percent.  The 100 percent rating was in effect at the 
time of his death.  

An amended death certificate dated received in February 1996 
reflects that the immediate cause of death was non-small cell 
lung carcinoma due to chronic obstructive pulmonary disease 
COPD).  The other significant condition contributing to death 
but not resulting in the underlying cause was PTB.

Upon review of all the evidence of record, the Board is 
concerned that the complete medical records regarding 
treatment of the veteran's lung disorders may not be of 
record.  

The provisions of 38 C.F.R. § 3.312 provide that even if a 
service-connected disability was not the immediate or 
underlying cause of death or etiologically related thereto, 
the death of a veteran will be considered as having been due 
to a service-connected disability where a service-connected 
disability was productive of debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease primarily causing death.  Where the service-
connected condition affects vital organs as distinguished 
from muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  Given the 
facts in this case and the provisions of 38 C.F.R. § 3.312, 
the Board finds that additional medical data is needed in 
order to properly adjudicate the issue of service connection 
for the cause of the veteran's death.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
VA, private and state medical records 
pertaining to treatment for the veteran's 
PTB, lung cancer, and COPD.  The RO 
should then obtain all records which are 
not on file. The RO should inform the 
appellant that she has the opportunity to 
submit additional evidence and arguments 
in support of her claim.

2.  Thereafter, the RO should refer the 
claims folder to appropriate VA 
specialist for medical opinions regarding 
the following questions:

(a)  Whether it is as likely as 
not that the carcinoma of the 
lung and the COPD were causally 
related to the service 
connected COPD?

(b)  If no, whether it is as 
likely as not that the service-
connected PTB resulted in such 
debilitating effects and 
general impairment of health as 
to render the veteran 
materially less capable of 
resisting the effects of other 
disease primarily causing 
death?

A complete rational for any opinion 
expressed should be included in the 
report.  The physician is advised that 
the July 1997 medical opinion from the 
adjudication division of the RO is not to 
be considered in rendering the requested 
opinions.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

